CRANDALL, J.,
concurring.
I concur in the result reached by the majority. I agree that there was a sufficient factual basis in the record to circumstantially infer the elements of the offense. Although movant denied his guilt, his plea of guilty was valid under the standards of North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). Movant, who had prior felony convictions, was charged with a “caught inside” burglary. Faced with strong evidence of guilt and a shaky defense, he pled guilty after an extensive delineation of his rights by the trial *488judge. He made a voluntary choice of the alternatives then available to him and decided a plea of guilty was in his own best interest. See Small v. State, 646 S.W.2d 903 (Mo.App.1983). His plea of guilty was, therefore, not involuntary.